DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 14/778,394 is responsive to Patent Appeal Board Decision of 09/02/2021 with respect to Appeal 2021-002424. Clams 1-2, 4-14, 29-30, 32-34, and 37-38 remain pending under consideration.

Response to Arguments
3.	In response to communication of Patent Appeal Board Decision dated 09/02/2021, all the rejections are withdrawn.

Allowable Subject Matter
4.	Claims 1-2, 4-14, 29-30, 32-34, and 37-38 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The Patent Trial and Appeal Board Appeal 2021-002424 makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of Decision on Appeal, pages 1-9 mailed .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ON S MUNG/Primary Examiner, Art Unit 2486